     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 1 of 22 Page ID #:1



     GRAYLAW GROUP, INC.
 1   26500 Agoura Road, #102-127
     Calabasas, CA 91302
 2
     Telephone: (818) 532-2833
 3   Facsimile: (818) 532-2834
     MICHAEL E. ADLER          SBN 236115
 4   meadler@graylawinc.com
 5   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 6
     San Francisco, California 94108
 7   Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
 8   HARMEET K. DHILLON SBN: 207873
     harmeet@dhillonlaw.com
 9   NITOJ P. SINGH         SBN: 265005
10   nsingh@dhillionlaw.com

11   GERAGOS & GERAGOS
     A PROFESSIONAL CORPORATION
12   644 South Figueroa Street
     Los Angeles, California 90017-3411
13   Telephone: (213) 625-3900
14   Facsimile: (213) 232-3255
     MARK J. GERAGOS             SBN 108325
15   mark@geragos.com
     BEN J. MEISELAS SBN 277412
16   ben@geragos.com
     MATTHEW M. HOESLY SBN 289593
17   mhoesly@geragos.com
18
     Attorneys for Plaintiffs and the Proposed Class
19
                              UNITED STATES DISTRICT COURT
20                           CENTRAL DISTRICT OF CALIFORNIA
21
     M&M CONSULTING GROUP LLC, a                       Case No. ______________________
22   California limited liability company,
     individually and on behalf of all others          CLASS ACTION COMPLAINT FOR
23   similarly situated,                               DECLARATORY RELIEF AND
                                                       DAMAGES
24                                 Plaintiff,
                vs.
25
26   JPMORGAN CHASE BANK, N.A.; and
     FIRST REPUBLIC BANK,
27
                                   Defendants.
28
                                                   1
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 2 of 22 Page ID #:2




 1          Plaintiff M&M Consulting Group LLC (“M&M” or “Plaintiff”) brings this class action

 2   complaint on behalf of itself and those similarly situated against defendants JPMorgan Chase

 3   Bank, N.A.; and First Republic Bank (hereinafter “Defendants”), to obtain fees owed to Plaintiff

 4   as a result of its work as an agent to assist small business borrowers (the “Applicants”) in

 5   getting federally guaranteed loans through the Paycheck Protection Program (“PPP”), a federal

 6   program implemented to provide small businesses with loans to combat the economic impact of

 7   COVID-19. Federal regulations require Defendants to pay Plaintiff and the proposed Class for

 8   their work as agents who facilitated loans between Defendants and small businesses. Despite

 9   precise regulatory requirements stating that agent fees are owed to Plaintiff, Defendants have

10   failed to pay Plaintiff and the Class Members. Instead, Defendants have kept the agent fees for

11   themselves. Plaintiff alleges the following based upon its knowledge and upon information and

12   belief, including investigations conducted by its attorneys.

13   //

14                                              I. PARTIES

15           1.       Plaintiff M&M Consulting Group LLC is a limited liability company organized

16   and authorized to do business, and doing business, in the State of California since November

17   2018. Becca Moody is partner, member, and CFO of M&M, which is located in Huntington

18   Beach, California. Ms. Moody resides within the Central District of California. Although

19   Plaintiff assisted its clients with preparing their application(s) for a PPP loan from the

20   Defendants, Defendants have failed to pay Plaintiff the agent fees Defendants owe Plaintiff for

21   Plaintiff’s work in securing the PPP loans.

22           2.       Defendant JPMorgan Chase Bank, N.A. is a national bank. Its principal place

23   of business is in New York, New York. JPMorgan Chase Bank, N.A. conducts substantial

24   business in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP

25   loans for one Applicant of JPMorgan Chase Bank, N.A. in an amount of approximately

26   $700,000. Although Applicant’s PPP loan was funded by JPMorgan Chase Bank, N.A., based

27   on information and belief, JPMorgan Chase Bank, N.A. has taken custody of the money owed

28   to Plaintiff from the Federal Government, yet failed to pay Plaintiff the statutorily required agent
                                                       2
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 3 of 22 Page ID #:3




 1   fees that Plaintiff is owed.

 2           3.       Defendant First Republic Bank is a California chartered bank. Its principal place

 3   of business is in San Francisco, California. First Republic Bank conducts substantial business in

 4   this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans for

 5   one Applicant of First Republic Bank in an amount of approximately $35,000. Although

 6   Applicant’s PPP loan was funded by First Republic Bank, based on information and belief, First

 7   Republic Bank has taken custody of the money owed to Plaintiff from the Federal Government,

 8   yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

 9   //

10                                  II. JURISDICTION AND VENUE

11           4.       The Court has original jurisdiction over this action under the Class Action

12   Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some

13   members of the proposed Class have different citizenship from Defendant(s); (2) the proposed

14   class consists of more than 100 persons or entities; and (3) the claims of the proposed members

15   of the Class exceed $5,000,000 in the aggregate.

16           5.       This Court also has original jurisdiction over this action under 28 U.S.C. §1331

17   because the action arises under the laws of the United States, including the Coronavirus Aid,

18   Relief, and Economic Security Act, the CARES Act (P.L. 116-136), and the SBA Regulations

19   (as defined below).

20           6.       This Court has personal jurisdiction over Defendants because Defendants do

21   business in this District, and a substantial number of the events giving rise to the claims alleged

22   herein took place in this District.

23           7.       The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

24   Plaintiff’s principal place of business is located in this District, and a substantial part of the

25   events or omissions giving rise to the alleged claims occurred in this District. Plaintiff, on behalf

26   of its clients, applied for the PPP loans while in this District and Defendants, marketed,

27   promoted, and took applications for the PPP loans in this District.

28   //
                                                       3
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 4 of 22 Page ID #:4




 1                                  III. FACTUAL ALLEGATIONS

 2                                                  Background

 3          8.        On January 21, 2020, the Center for Disease Control and Prevention (“CDC”)

 4   confirmed the first U.S. case of a new coronavirus, known as COVID-19.

 5          9.        On January 30, 2020, the World Health Organization (“WHO”) declared the

 6   COVID-19 outbreak to be a “public health emergency of international concern.”

 7          10.       On March 4, 2020, California Governor Gavin Newsom proclaimed a State of

 8   Emergency to exist in California as a result of the threat of COVID-19.

 9          11.       On March 11, 2020, the WHO declared that the spread of COVID-19 had

10   become a pandemic.

11          12.       On March 13, 2020, President Trump issued the Coronavirus Disease 2019

12   (COVID-19) Emergency Declaration applicable to the United States, which declared that the

13   pandemic was of “sufficient severity and magnitude to warrant an emergency declaration for all

14   states, territories and the District of Columbia.”

15          13.       The Trump Administration expressly recognized that with the COVID-19

16   emergency, “many small businesses nationwide are experiencing economic hardship as a direct

17   result of the Federal, State, and local public health measures that are being taken to minimize the

18   public’s exposure to the virus.” See Business Loan Program Temporary Changes; Paycheck

19   Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).

20          14.       On March 25, 2020, in response to the economic damage caused by the COVID-

21   19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security

22   Act, the CARES Act (P.L. 116-136). The CARES Act was passed by the House of

23   Representatives the following day and signed into law by President Trump on March 27, 2020.

24   This legislation included $377 billion in federally-funded loans to small businesses and a $500

25   billion governmental lending program, administered by the United States Department of

26   Treasury (“Treasury”) and the Small Business Administration (“SBA”), a United States

27   government agency that provides support to entrepreneurs and small businesses.

28          15.       As part of the CARES Act, the Federal Government created a $349 billion loan
                                                      4
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 5 of 22 Page ID #:5




 1   program, referred to as the Paycheck Protection Program or PPP, temporarily adding a new

 2   product to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

 3           16.        The PPP provided small businesses with loans to be originated from February

 4   15, 2020, through June 30, 2020. The PPP was created to provide American small businesses

 5   with eight-weeks1 of cash-flow assistance and to allow a certain percentage of the loan to be

 6   forgiven if the loan is utilized to retain employees and fund payrolls. Although the loans are

 7   administered by the Treasury and backed by the Federal Government, the loans are funded by

 8   private lenders (“Lenders”), including banks and financial services firms, that review and

 9   approve PPP loan applications.

10            17.       The Treasury announced on April 3, 2020, that small businesses and sole

11   proprietors could fill out an application (the “Application”) to apply and receive loans to cover

12   their payroll and other expenses through approved SBA Lenders. Beginning on April 10, 2020,

13   independent contractors and self-employed individuals could apply as well.2

14           18.        On April 24, 2020, President Trump signed the Paycheck Protection Program

15   and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding,

16   bringing the total PPP funds available to lend to $659 billion.

17           19.        On June 5, 2020, President Trump signed the Paycheck Protection Program

18   Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes key provisions of

19   the Paycheck Protection Program, including provisions relating to the maturity of PPP loans, the

20   deferral of PPP loan payments, and the forgiveness of PPP loans. The Flexibility Act did not

21   change Defendants’ statutory duty to pay Plaintiff the Agent Fees Plaintiff is owed.

22           20.        The Treasury’s Paycheck Protect Program (PPP) Information Sheet for

23   Lenders3 (the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the “SBA

24   Regulations”), describes a system to distribute the PPP loans that relies on established SBA

25
     1
       On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 (Pub. L. 116-142), extended the
26
     eight-week period to twenty-four weeks.
     2
       Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of Treasury (last visited, June 18,
27   2020), https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
     3
       Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of Treasury (last visited, June 18,
28   2020), https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf?
                                                           5
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 6 of 22 Page ID #:6




 1   Lenders – who approve and fund loan applicants – and the addition of independent agents (“PPP

 2   Agents”) – who provide small businesses with the necessary assistance enabling them to apply

 3   for a PPP loan.

 4             21.     Under the SBA Regulations, a PPP Agent “can be:

 5                          An attorney;

 6                          An accountant;

 7                          A consultant;

 8                          Someone who prepares an applicant’s application for financial

 9                           assistance and is employed and compensated by the applicant;

10                          Someone who assists a lender with originating, disbursing, servicing,

11                           liquidating, or litigating SBA loans;

12                          A loan broker; or,

13                          Any other individual or entity representing an applicant by conducting

14                           business with the SBA.”4

15             22.     Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

16   contemplate and encourage PPP Agents to assist small businesses with their Applications. The

17   SBA Regulations allow for and set standards by which PPP Agents are to be paid for their work.

18   Specifically, the regulations require that PPP Agents be paid from a portion of the set fees

19   provided to SBA Lenders for processing the PPP Loan.

20             23.     Before the passage of the CARES Act, lenders were not compensated by the

21   SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations for PPP loans,

22   Lenders are generously compensated for processing PPP loans (“Lender Fees”) based on the

23   amount of the funded PPP loan. The SBA pays Lender Fees to Lenders who process PPP loans

24   in the following amounts:

25                          Five percent (5%) for loans of not more than $350,000;

26                          Three percent (3%) for loans of more than $350,000 and less than

27                           $2,000,000; and

28   4
         Id.
                                                     6
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 7 of 22 Page ID #:7




 1                            One percent (1%) for loans of at least $2,000,000.5

 2            24.       The CARES Act states, “Agent fees will be paid by the lender out of the fees

 3   the lender receives from SBA. Agents may not collect fees from the borrower or be paid out

 4   of the PPP loan proceeds. The total amount that an agent may collect from the lender for

 5   assistance in preparing an application for a PPP loan … may not exceed:

 6                     One (1) percent for loans of not more than $350,000;

 7                     0.50 percent for loans of more than $350,000 and less than $2 million; and

 8                     0.25 percent for loans of at least $2 million.”6 (the “Agent Fees”).

 9           25.        Before the passage of the CARES Act, lenders and agents were not

10   compensated by the SBA for originating SBA 7(a) Loans. That is why the CARES Act

11   authorized the Treasury to establish limits on Agent Fees. The Treasury, “in consultation with

12   the Secretary, determined that the agent fee limits set forth above are reasonable based upon

13   the application requirements and the fees that lenders receive for making PPP loans.”7

14            26.       In other words, when implementing the CARES Act, the Treasury determined

15   that the best and quickest way to get the PPP loans to the small businesses was to establish new

16   regulations where Lenders and PPP Agents work together to quickly and efficiently process

17   Applications. To incentivize this relationship, the Lender and Agent were to split the Federal

18   Government fees approximately 80% to be retained by the Lender and 20% to be forwarded to

19   the Agent.

20           27.        By assisting businesses in preparing their Applications for PPP funding, PPP

21   Agents play a critical role in fulfilling the goals of the CARES Act and ensuring adherence to

22   the United States Congress’s legislative intent. Indeed, the Senate directed the Treasury to “issue

23   guidance to lenders and agents to ensure that the processing and disbursement of covered

24   loans prioritizes small business concerns and entities in underserved and rural markets,

25   including veterans and members of the military community, small business concerns owned

26   and controlled by socially and economically disadvantaged individuals…, women, and

27   5
        85 FR 20816 (3)(d).
     6
        85 FR 20816 (4)(c).
28   7
       Id. (Emphasis Added).
                                                        7
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 8 of 22 Page ID #:8




 1   businesses in operation for less than 2 years.”8

 2             28.       If not for the PPP Agents, tens of thousands of small businesses would have had

 3   difficulty or been unable to apply for PPP loans.

 4             29.       Nowhere in the CARES Act or the SBA Regulations does the Federal

 5   Government state, or even suggest, that Lender’s approval is required in order for an

 6   Applicant to use an Agent.

 7              30.      Here, the Defendants are SBA approved Lenders. Plaintiff served as the PPP

 8   Agent for small businesses applying for the PPP loans provided by the Defendants and backed

 9   by the full faith and credit of the Federal Government.

10              31.      Despite Plaintiff’s important (and successful) work in assisting the Applicants

11   with their Applications, Defendants have not paid Plaintiff the regulatorily required Agent Fees,

12   but have instead retained the Agent Fee portion of the Lender Fees for itself.

13              32.      Plaintiff has no other means of obtaining payment for the PPP Agent services it

14   provided to its clients in securing their PPP loans. The SBA Regulations specifically prohibit

15   PPP Agents from obtaining payment of any fees from the Applicants (i.e., Plaintiff’s clients).

16   The SBA Regulations require Plaintiff to be paid only by the Lender (i.e., Defendants) through

17   the payment of a portion of the Lender Fees.

18              33.      Upon information and belief, apart from Plaintiff’s clients, Defendants funded

19   PPP loans for other businesses and failed to pay the statutorily required Agent Fees to members

20   of the proposed Class that served as PPP Agents for other Applicants whose PPP loans were also

21   funded by the Defendant.

22              34.      Adding validity to the need to file this action, on May 27, 2020, United

23   Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from the U.S.

24   Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID directed UCB and

25   its affiliated entities “to produce certain documents and respond to written interrogatories

26   relating to the PPP loans approved by the Bank, the Bank’s non-payment of fees to agents of

27

28   8
         CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281. (Emphasis Added.)
                                                          8
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 9 of 22 Page ID #:9




 1   borrowers and the Bank’s policies related to payment or non-payment of agent fees.”9

 2   //

 3                                 Plaintiff Assisted its Clients with Applying

 4                                    for PPP Loans Under the CARES Act

 5            35.        To assist its clients with preparing Applications for a PPP loan through

 6   Defendants, Plaintiff spent considerable time familiarizing itself with the CARES Act and the

 7   related SBA Regulations. In particular, relevant provisions include Section 1102, which permits

 8   the SBA to guarantee 100% of Section 7(a) loans under the PPP, and Section 1106 of the Act,

 9   which provides forgiveness of up to the full principal amount of qualifying loans guaranteed

10   under the PPP.

11            36.        Complying with the SBA Regulations, Plaintiff assisted Applicants in the PPP

12   Application process. As contemplated by the Federal Government, such assistance contributed

13   to the successful funding of the Applicants’ PPP loans with a Defendant.

14            37.        Based on the SBA Regulations, Plaintiff understood that it was not allowed to

15   charge its clients any fee relating to the Application process and that it was only permitted to

16   receive compensation from the PPP Agents’ share of the Lender Fees the Federal Government

17   entrusted to the Lenders for the PPP Agents benefit.

18            38.        Plaintiff further understood that it was not entitled to the Agent Fees until the

19   Lender received its Lender Fees. Based on information and belief, Defendants have received the

20   Lender Fees for the Applicants Plaintiff assisted, thereby making the Agent Fees immediately

21   due to Plaintiff.

22            39.        To participate in the PPP, “Lenders must comply with the applicable lender

23   obligations set forth in this [SBA PPP Final Rule]…”10.

24            40.        Therefore, Plaintiff believed in good faith that Defendants would comply with

25   the SBA Regulations and pay Plaintiff the statutorily required Agent Fees.

26
     9
      United Community Banks, Inc., Form 8-K (last visited June 18, 2020), https://ir.ucbi.com/static-files/c7f8eaa8-
27   d6bf-48e8-8ebc-a60c0bf3adea. UCB is a named defendant in another lawsuit based on the same allegations in the
     Northern District of Georgia, 1:20-cv-02026-LMM.
28   10 85 FR 20812 (1). (Emphasis Added).

                                                            9
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 10 of 22 Page ID #:10




 1            41.     However, Defendants violated the SBA Final Rule because they did not pay

 2    Plaintiff the Agent Fees the Federal Government entrusted to the Defendants for the benefit of

 3    the Plaintiff. Instead, Defendants have illegally retained the Agent Fee portion of the Lender

 4    Fees.

 5            42.     A request for payment of the Agent Fees was made to Defendants JPMorgan

 6    Chase Bank, N.A. and First Republic Bank (the “Contacted Defendants”). The Contacted

 7    Defendants either refused to pay or failed to respond that they would pay Agent Fees.

 8            43.     Defendants, as Lenders under the PPP, lack any legal authority under the SBA

 9    Regulations to withhold payment of the Agent Fees to Plaintiff.

10            44.     As a result of Defendants’ unlawful actions, Plaintiff and the Class have

11    suffered financial harm by being deprived of the statutorily mandated compensation for the

12    professional services they provided in their critical role as a PPP Agent, assisting Applicants in

13    the preparation of their PPP application. Defendants barred Plaintiff from receiving

14    compensation for their role as PPP Agents in the PPP process, which role resulted in significant

15    benefits to both small businesses and the Lenders.

16    //

17                                     IV. CLASS ALLEGATIONS

18            45.     Plaintiff brings this action on behalf of itself, and all other similarly situated

19    Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure

20    and seeks certification of the following Nationwide Class:

21

22                   All Agents who assisted a business in preparing an Application for a PPP

23                   loan pursuant to the CARES Act (the “Nationwide Class”).

24

25            46.     To the extent that a Nationwide Class is not certified, in the alternative, Plaintiff

26    brings this action on behalf of itself, and all other similarly situated Class members pursuant to

27    Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and seeks certification of

28    the following Statewide Class:
                                                      10
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 11 of 22 Page ID #:11




 1

 2                      All Agents who assisted a business in California in preparing an Application for

 3                      a PPP loan pursuant to the CARES Act (the “Statewide Class”).

 4

 5    The Statewide and Nationwide Class may hereafter be referred to as the “Class”.

 6             47.        For purposes of the Class definition, the term “Agent” has the same meaning as

 7    an “agent” under the SBA Regulations.

 8             48.        Plaintiff reserves the right to expand, limit, modify, or amend this Class

 9    definition, including the addition of one or more subclasses, in connection with Plaintiff’s motion

10    for class certification, or any other time, based upon, inter alia, changing circumstances and/or

11    new facts obtained during discovery.

12             49.        The following are excluded from the Class and/or Subclass: (a) any Judge or

13    Magistrate presiding over this action and members of their families; (b) the officers, directors,

14    or employees of Defendants; and (c) all persons who properly execute and file a timely request

15    for exclusion from the Class.

16             50.        Numerosity: The Class is composed of hundreds or thousands of Agents (the

17    “Class Members”), whose joinder in this action would be impracticable. The disposition of their

18    claims through this class action will benefit all Class Members, the parties, and the courts.

19             51.        Commonality and Predominance: Common questions of law and fact affect the

20    Class.    These questions of law and fact predominate over individual questions affecting

21    individual Class Members and, include, but are not limited to, the following:

22                   a. Whether Plaintiff is an “agent” as that term is defined by the Cares Act and

23                      relevant regulations;

24                   b. Whether Defendants were obligated to pay Plaintiff and the Class Agent Fees

25                      from the Lender Fees it received under the CARES Act;

26                   c. Whether Defendants failed to pay Agent Fees they were required to pay;

27                   d. Whether Class Members are entitled to damages; and if so, in what amount;

28                   e. Whether Defendants are likely to continue to mislead the public and Class
                                                       11
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 12 of 22 Page ID #:12




 1                   Members and continue to violate SBA Regulations regarding paying Agents their

 2                   earned fees under the CARES Act;

 3               f. Whether Plaintiff and Class Members are entitled to an award of reasonable

 4                   attorney’s fees, pre-judgment interest and costs of suit; and

 5               g. Whether Defendants were unjustly enriched by their practice of refusing to pay

 6                   Agent Fees.

 7            52.      Superiority: In engaging in the conduct described herein, Defendants have acted

 8    and/or failed to act on grounds generally applicable to Plaintiff and other Class Members. Such

 9    behavior requires the Court’s imposition of uniform relief to ensure compatible standards of

10    conduct toward Class Members. A class action is superior to all other available means for the

11    fair and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class

12    Members could afford or would deem it economically reasonable to seek legal redress of the

13    wrongs complained of herein on an individual basis. Absent a class action, Class Members would

14    not likely recover, or have the chance to recover, and Defendants would be permitted to retain

15    the fruits of their misdeeds. Any difficulties that might occur in the management of this proposed

16    class action are insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

17            53.      Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the

18    claims of the other Class Members. Plaintiff and the Class Members have been injured by

19    Defendants’ uniform, unfair and unlawful practice of denying PPP Agent Fees, as alleged herein.

20    The factual and legal basis of Defendants’ liability to Plaintiff and each Class Member as a result

21    of Defendants’ actions are described herein.

22            54.      Adequacy: Plaintiff is an adequate representative of the Class because it is a

23    member of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class

24    Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and

25    protect the interests of the other Class Members. Plaintiff has retained counsel with substantial

26    experience in litigating complex cases, including class actions. Both Plaintiff and its counsel will

27    vigorously prosecute this action on behalf of the Class and have the financial ability to do so.

28    Neither Plaintiff nor counsel has any interest adverse to other Class Members.
                                                      12
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 13 of 22 Page ID #:13




 1            55.         Plaintiff is informed and believes that Defendants keep extensive computerized

 2    records of their loan applications through, inter alia, computerized loan application systems, and

 3    Federally-mandated record-keeping practices. Defendants have one or more databases through

 4    which all of the Applicants may be identified and ascertained, and it maintains contact

 5    information, including email and mailing addresses. From this information, the existence of the

 6    Class Members (i.e., the PPP Agent for the Applicant) can be determined, and thereafter, a notice

 7    of this action can be disseminated in accordance with due process requirements.

 8    //

 9                                         V. CAUSES OF ACTION

10                                                  COUNT I

11                                        DECLARATORY RELIEF

12                                      AGAINST ALL DEFENDANTS

13            56.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully

14    set forth herein.

15            57.         Plaintiff assisted its clients with the PPP Loan application process, allowed

16    Defendants to secure customers for PPP lending, and satisfied all prerequisites for obtaining PPP

17    Agent Fees. Defendants failed to pay Agent Fees owed to Plaintiff as required by the SBA

18    Regulations. Instead, Defendants kept the Agent Fees for themselves, in direct violation of the

19    SBA Regulations.

20            58.         An actual controversy has arisen between Plaintiff and Defendants as to the

21    Agent Fees owed to Plaintiff by Defendants. Through their conduct of refusing to pay Agent

22    Fees and otherwise, Defendants have denied that they owe the statutorily required Agent Fees to

23    Plaintiff and the Class.

24            59.         Plaintiff and the Class seek a declaration, in accordance with SBA Regulations

25    and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Defendants are obligated

26    to set aside money to pay, and to pay the Agent Fees the PPP Agents have earned for the work

27    performed on behalf of their clients that received a PPP loan from the Defendants.

28            60.         Plaintiff and the Class seek a declaration in accordance with the SBA
                                                        13
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 14 of 22 Page ID #:14




 1    Regulations that a portion of the Lender Fees paid to Defendants must be paid to Plaintiff and

 2    the Class.

 3    //

 4                                                  COUNT II

 5                                              UNJUST ENRICHMENT

 6                                       AGAINST ALL DEFENDANTS

 7              61.       Plaintiff hereby incorporates by reference the foregoing allegations as if fully

 8    set forth herein.

 9              62.       Plaintiff and the Class Members are PPP Agents who assisted small businesses

10    in preparing their Application for a PPP loan from Defendants who, in turn, received a federal

11    guarantee of repayment of the funds as well as a generous Lender Fee for each PPP loan from

12    the U.S. Government.

13              63.       To participate in the PPP, “Lenders must comply with the applicable lender

14    obligations set forth in this [SBA PPP Final Rule]…”11. Despite their efforts as PPP Agents,

15    Defendants have failed to pay Plaintiff and the Class Members the Agent Fees in violation of the

16    SBA PPP Final Rule.

17              64.       Instead, Defendants have retained the full amount of the Lender Fees from

18    which the SBA Regulations require Agent Fees to be paid. Therefore, Defendants have unfairly

19    retained fees intended to benefit and compensate Plaintiff and the Class for their efforts in

20    promoting the interests of the CARES Act and ensuring small businesses receive PPP loans.

21              65.       By holding themselves out as PPP lenders, Defendants’ conduct requested

22    Plaintiffs, and the Class Members, to assist Applicants with their PPP Applications and have the

23    Applications submitted to Defendants for approval.

24              66.       Defendants have been, and continue to be unjustly enriched, to the detriment

25    and at the expense of the Class Members.

26              67.       Defendants have unjustly benefitted through the illegal retention of the Agent

27    Fee portion of the Lender Fees paid by the Federal Government to the Defendants for the benefit

28    11   85 FR 20812 (1). (Emphasis Added).
                                                        14
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 15 of 22 Page ID #:15




 1    of the Plaintiff and the Class.

 2            68.         If Defendants’ practice of retaining the full amount of Lender Fees despite the

 3    efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of the Lender

 4    Fees as Agent Fees, then the purpose and intent of the CARES Act would be upset because PPP

 5    Agents would receive no due compensation for assisting small businesses seeking a PPP Loan.

 6            69.         Plaintiff and the Class have no other means of obtaining compensation because

 7    the SBA Regulations prohibit PPP Agents from receiving payment from any source other

 8    than the Lender Fees and expressly prohibit collecting any fees from the Applicants.

 9            70.         Defendants’ conduct willfully and intentionally negates the terms of the SBA

10    Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily required Agent

11    Fees that the Federal Government entrusted to the Lenders. Defendants’ actions render those

12    terms superfluous and undermine the intent of Congress to promote small business loans under

13    the PPP and CARES Act.

14            71.         Defendants should not be allowed to retain the proceeds from the benefits

15    conferred upon it by Plaintiff and the U.S. Government.

16            72.         Plaintiff and the Class were injured as a direct and proximate cause of

17    Defendants’ misconduct. Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly

18    acquired profits and other monetary benefits resulting from Defendants’ unlawful conduct, an

19    injunction preventing Defendants from continuing their unlawful conduct, and all other relief

20    afforded under the law that this Court deems just and proper.

21    //

22                                                 COUNT III

23                                               CONVERSION

24                                      AGAINST ALL DEFENDANTS

25            73.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully

26    set forth herein.

27            74.         Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have a right

28    to, title in, and the legal right of possession of, Agent Fees that must be paid from the amount of
                                                        15
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 16 of 22 Page ID #:16




 1    Lender Fees provided to Defendants for lending money pursuant to approved Applications.

 2            75.       The SBA Regulations state that “Agent fees will be paid out of lender fees” and

 3    provide guidelines on the amount of Agent Fees that should be paid to the PPP Agent, depending

 4    on the size of the PPP loan secured.

 5            76.       Additionally, the SBA Regulations require that Lenders, not Borrowers, pay the

 6    Agent Fees. The SBA Regulations unequivocally state that “Agents may not collect fees from

 7    the applicant.”

 8            77.       Plaintiff and the Class fulfilled the role of PPP Agent by assisting small

 9    businesses with their Applications. Due to Plaintiff’s efforts, Defendants made federally backed

10    PPP loans, entitling Defendants to Lender Fees from the U.S. Government. As such, Plaintiff

11    has a right to receive, and title to, the regulatorily-mandated Agent Fees.

12            78.       Although Plaintiff is entitled to Agent fees under the SBA Regulations,

13    Defendants have failed to pay the required Agent Fees, which the Federal Government paid to

14    the Defendants as part of the Lender Fees. Defendants have no legal claim, authorization, or

15    approval for this wrongful withholding of the Agent Fees. Therefore, Defendants have

16    appropriated, assumed, and exercised dominion over the Plaintiff’s and Class’ Agent Fees.

17            79.       In California, money may be the subject of a conversion claim if the money can

18    be described, identified, or segregated, and an obligation to treat it in a specific manner is

19    established. That requirement is met because the Agent Fees are a segregated portion of the

20    Lender Fees awarded through the SBA Regulations for a successfully funded PPP loan.

21            80.       At the time they unlawfully retained the Agent Fees, Defendants knew or should

22    have known that the Agent Fees were owed to Plaintiff and the other Class Members.

23            81.       Defendants’ improper acts or practices of refusing to pay Plaintiff and the other

24    Class Members the mandated Agent Fees are the proximate cause of the damages sustained by

25    the Plaintiff and the Class Members.

26            82.       Defendants’ conduct manifests a knowing and reckless indifference toward, and

27    a disregard of, the rights of Plaintiff and the Class Members.

28            83.       By withholding the Agent fees, Defendants have maintained wrongful control
                                                      16
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 17 of 22 Page ID #:17




 1    over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA Regulations.

 2            84.      Defendants committed civil conversion by retaining monies owed to Plaintiff

 3    and the Class.

 4            85.      Plaintiff and the Class have been injured as a direct and proximate cause of

 5    Defendants’ misconduct. Plaintiff, as such, seeks recovery from Defendants in the amount of the

 6    owed Agent Fees, and for all other relief afforded under the law.

 7    //

 8                                               COUNT IV

 9                              BREACH OF AN IMPLIED CONTRACT

10                                   AGAINST ALL DEFENDANTS

11            86.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon Defendants by

12    assisting Applicants with their PPP Applications that were submitted to Defendants. Based in

13    part on Plaintiff’s work, Defendants received the Lender Fee from the Federal Government,

14    approximately 20% of which was to be forwarded to the PPP Agents (i.e., Plaintiffs and the

15    Class) as payment for the Agent Fee.

16            87.      In performing work to assist Applicants in preparing Applications for a PPP

17    loan for their small business, Plaintiff and the Class had a reasonable expectation of

18    compensation. That reasonable expectation stemmed from the SBA Regulations, which

19    explicitly stated PPP Agents would receive Agent Fees from the lenders. Those Agent Fees were

20    to be paid out of a portion of the Lender Fees.

21            88.      Despite that reasonable expectation and the plain language of the SBA

22    Regulations, Defendants have failed to pay Plaintiff and the Class the statutorily required Agent

23    Fees.

24            89.      Instead, Defendants have retained, or stated their entitlement to retain, the Agent

25    Fee portion of the Lender Fees for themselves and thereby, benefited from the work performed

26    by Plaintiff and the Class.

27            90.      It would be unjust to allow Defendants to retain the benefit of Plaintiff’s and the

28    Class’s Agent Fees in light of their reasonable expectation of payment for the services they
                                                        17
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 18 of 22 Page ID #:18




 1    rendered.

 2            91.         Defendants, regardless of any intent of the parties, have a quasi-contractual

 3    obligation to pay for the services by which they benefited and to compensate Plaintiff and the

 4    Class for the reasonable value of their services.

 5            92.         Plaintiff and the Class have been injured as a direct and proximate cause of

 6    Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the amount of the

 7    owed Agent Fees, and for all other relief afforded under the law.

 8    //

 9                                                 COUNT V

10                        VIOLATION OF THE “UNFAIR” PRONG OF THE UCL

11              CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.

12                                      AGAINST ALL DEFENDANTS

13            93.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully

14    set forth herein.

15            94.         The California Unfair Competition Law (hereinafter “UCL”) defines unfair

16    business competition to include any “unlawful, unfair or fraudulent” act or practice. A business

17    act or practice is “unfair” under the UCL if the reasons, justifications, and motives of the alleged

18    wrongdoer are outweighed by the gravity of the harm to the alleged victims.

19            95.         Defendants have committed unfair acts and concealed and omitted material facts

20    that have harmed Plaintiff and the Class.

21            96.         Specifically, Defendants, despite their obligations under the SBA Regulations,

22    Defendants have failed to pay the required Agent Fees, which the Federal Government paid to

23    the Defendants as part of the Lender Fees. Defendants’ conduct constitutes an unfair act because

24    Defendants received Lender Fees as a result of Plaintiff and the Class’s efforts to assist

25    Applicants in the Application process to secure PPP loans through Defendants, who are SBA

26    approved lenders.

27            97.         By Defendants holding themselves out as PPP Lenders, Defendants necessarily

28    held themselves out as promising to follow the mandatory PPP guidelines and regulations.
                                                        18
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 19 of 22 Page ID #:19




 1            98.         Nevertheless, Defendants have failed to provide Plaintiff and the Class payment

 2    in the amount of the mandatory Agent Fees, and instead retained the Agent Fee portion of the

 3    Lender Fees for themselves.

 4            99.         Defendants also concealed and omitted material information, specifically, that

 5    despite holding themselves out as PPP lenders under the PPP program, that Defendants would

 6    refuse, and continue to refuse despite clear regulatory guidance, to pay regulatorily-mandated

 7    Agent Fees. Had Plaintiff and the Class known that Defendants would refuse to pay Agent Fees,

 8    they would have taken their loans to other SBA Lenders who complied with the SBA

 9    Regulations.

10            100.        Defendants’ unfair acts and omissions occurred in connection with the sale or

11    advertisement of services, namely, services related to the processing and financing of PPP loans

12    under the CARES Act and SBA Regulations.

13            101.        Defendants intended that Plaintiff and the Class rely on their omissions because,

14    had they stated they would not pay Agent Fees as required under the SBA Regulations, Plaintiff

15    and the Class would not have helped secure PPP loans from Defendants for their clients. By

16    concealing and omitting their intention not to pay required Agent Fees, Defendants improperly

17    obtained business from Plaintiff and the Class for which Defendants were compensated through

18    the Lender Fees.

19            102.        Plaintiff and the Class have been injured as a direct and proximate cause of

20    Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the amount of the

21    owed Agent Fees, and for all other relief afforded under the law.

22    //

23                                                 COUNT VI

24                                   VIOLATIONS OF THE CARES ACT

25                                      AGAINST ALL DEFENDANTS

26            103.        Plaintiff hereby incorporates by reference the foregoing allegations as if fully

27    set forth herein.

28            104.        The CARES Act provides a stimulus package in response to the COVID-19
                                                        19
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 20 of 22 Page ID #:20




 1    pandemic and includes the PPP, which assists small businesses seeking to maintain payroll and

 2    other authorized expenses.

 3            105.        There is an implied cause of action arising under the CARES Act.

 4            106.        The CARES Act, along with the SBA’s Regulations, provides for the payment

 5    of Agent Fess to authorized representatives who assisted PPP loan applicants with their PPP

 6    Applications (i.e., PPP Agents consisting of the Plaintiff and the Class Members).

 7            107.        In flagrant disregard for the law, Defendants have failed and/or refused to pay

 8    the Agent Fees to the Applicants’ authorized representatives (i.e., PPP Agents consisting of the

 9    Plaintiff and the Class Members), and instead, kept the fees to enrich themselves.

10            108.        Plaintiffs and Class Members are PP Agents under the CARES Act and the

11    SBA Regulations and, therefore, are entitled to the Agent Fees they have earned. The Agent

12    Fees have been paid to the Lenders by the Federal Government and are to be paid by the Lenders

13    to the Plaintiffs and Class Members as set forth in the CARES Act and the SBA Regulations.

14            109.        Nevertheless, Defendants refused to pay Plaintiffs and the Class Members the
15    authorized Agent Fees.
16            110.        As a direct and proximate result of Defendants’ failure and/or refusal to comply
17    with the CARES Act and the Rule, Plaintiffs and the Class Members have suffered damages in
18    excess of $5 million.
19    //
20                                                 COUNT VII
21            VIOLATIONS OF THE SBA’s 7(a) LOAN PROGRAM, 15 U.S.C. § 636(a)
22                                      AGAINST ALL DEFENDANTS
23            111.        Plaintiff hereby incorporates by reference the foregoing allegations as if fully
24    set forth herein.
25            112.        The PPP was added to the SBA’s 7(a) loan program, which is designed to assist
26    small businesses in obtaining financing.
27            113.        There is an implied cause of action arising under the SBA’s 7(a) loan program,
28
                                                        20
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 21 of 22 Page ID #:21




 1    as applied through the CARES Act.

 2               114.       The SBA Regulations provide for the payment of Agent Fees to authorized

 3    representatives that assisted PPP Applicants with their PPP Applications (i.e., PPP Agents

 4    consisting of the Plaintiff and the Class Members).

 5               115.       In flagrant disregard for the law, Defendants have failed and/or refused to pay

 6    Agent Fees to Plaintiffs and the Class Members, and instead, have kept the fees to enrich

 7    themselves.

 8               116.       As a direct and proximate result of Defendants’ wrongful actions, Plaintiffs

 9    and the Class Members have suffered damages in excess of $5 million

10    //

11                                            PRAYER FOR RELIEF

12              WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

13    relief:

14              a.   For an Order certifying the Class as defined above, appointing Plaintiff as Class

15                   representative, and appointing Plaintiff’s counsel as Class counsel;

16              b.   For an Order declaring Defendants’ actions to be unlawful;

17              c.   For a declaration that all regulatorily-mandated and calculated Agent Fees are owed

18                   to Plaintiff and the Class and should be deposited into a mutually agreeable fund or

19                   funds within 60 days, to be distributed to the PPP Agents who are entitled to the

20                   funds;

21              d.   For all injunctive and other equitable relief available to Plaintiff and Class Members;

22              e.   For an award of all recoverable compensatory, statutory, and other damages

23                   sustained by Plaintiff and Class Members;

24              f.   For reasonable attorneys’ fees and expenses as permitted by applicable statutes and

25                   law;

26              g.   For costs related to bringing this action;

27              h.   For pre- and post-judgment interest as allowed by law; and,

28              i.   Such further relief at law or in equity that this Court deems just and proper.
                                                          21
     Case 8:20-cv-01318-CJC-KES Document 1 Filed 07/22/20 Page 22 of 22 Page ID #:22




 1                                       DEMAND FOR JURY TRIAL

 2               Plaintiff, individually and on behalf of the Class, demand a trial by jury on all issues so

 3    triable.

 4

 5    Dated: July 22, 2020                                 Respectfully submitted,

 6                                                         /s/Michael E. Adler
                                                           GRAYLAW GROUP, INC.
 7
                                                           Michael E. Adler, Esq. (CA Bar 236115)
 8                                                         26500 Agoura Road, #102-127
                                                           Calabasas, CA 91302
 9                                                         Telephone: (818) 532-2833
                                                           Facsimile: (818) 532-2834
10
                                                           GERAGOS & GERAGOS, PC
11
                                                           Mark J. Geragos (CA Bar No.: 108325)
12                                                         Ben J. Meiselas (CA Bar No.: 277412)
                                                           644 South Figueroa Street
13                                                         Los Angeles, California 90017
                                                           Telephone: (213) 625-3900
14                                                         Facsimile: (213) 232-3255
15
                                                           DHILLON LAW GROUP INC.
16                                                         Harmeet K. Dhillon (CA Bar No. 207873)
                                                           Nitoj P. Singh (CA Bar No. 265005)
17                                                         177 Post St., Suite 700
                                                           San Francisco, CA 94108
18                                                         Telephone: (415) 433-1700
19                                                         Facsimile: (415) 520-6593

20                                                         Attorneys for Plaintiff and the Proposed
                                                           Class
21

22

23

24

25
26

27

28
                                                         22
